Exhibit 10.1

 

 

AMENDMENT NO. 1

to

PURCHASE AGREEMENT

by and between

THE TRAXIS GROUP B.V.,

HENNESSY CAPITAL ACQUISITION CORP.

and

HENNESSY CAPITAL PARTNERS I LLC

(solely for purposes of Section 10.01(a) thereof)

 

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

PURCHASE AGREEMENT

This AMENDMENT NO. 1, dated as of February 10, 2015 (this “Amendment”), to the
PURCHASE AGREEMENT, dated as of September 21, 2014 (the “Original Agreement”),
is made by and among THE TRAXIS GROUP, B.V., a limited liability company
existing under the laws of the Netherlands (“Seller”), HENNESSY CAPITAL
ACQUISITION CORP., a Delaware corporation (“Purchaser”), and, solely for
purposes of Section 10.01(a) thereof, HENNESSY CAPITAL PARTNERS I LLC
(“Sponsor”). Capitalized terms used herein shall have the meanings given such
terms in the Original Agreement, as amended by this Amendment.

W I T N E S S E T H:

WHEREAS, the parties hereto entered into the Original Agreement;

WHEREAS, contemporaneously herewith, the Purchaser has delivered to the Seller a
letter agreement, among the Seller, the Purchaser and the Sponsor that provides,
among other things, that (i) the Sponsor agrees to forfeit to the Purchaser
1,900,000 shares of Purchaser Common Stock (the “Founder Forfeited Shares”) and
(ii) the Purchaser agrees to retire and cancel each of the Founder Forfeited
Shares, which upon such forfeiture, will no longer be issued and outstanding;
and

WHEREAS, the parties hereto desire to amend certain terms of the Original
Agreement;

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be bound hereby, the parties hereby agree as follows:

1. Amendment of Fifth Recital. The fifth recital of the Original Agreement is
hereby amended by deleting such fifth recital and replacing it in its entirety
with the following:

“WHEREAS, the Sponsor has delivered to the Seller an Amended and Restated
Subscription Agreement (the “Preferred Subscription Agreement”, and together
with the Backstop Agreement, the “Investor Agreements”), dated as of
September 23, 2014, pursuant to which, among other things, the subscribers named
therein have agreed to subscribe for, and purchase from the Purchaser, Preferred
Shares (as defined in the Preferred Subscription Agreement) on the terms and
subject to the conditions set forth therein; and”

2. Amendment of Section 2.02. Section 2.02 to the Original Agreement is hereby
amended by deleting the reference therein to “$255,000,000” and replacing it
with “$220,000,000”.

3. Replacement of Exhibit E. Exhibit E to the Original Agreement is hereby
deleted in its entirety and replaced with Exhibit E hereto.

4. Agreement Affirmed. Except as expressly modified and superseded by this
Amendment, all terms and provisions of the Original Agreement shall remain
unchanged and in full force and effect without modification, and nothing herein
shall operate as a waiver of any party’s rights, powers or privileges under the
Original Agreement.

5. Miscellaneous. Sections 10.02 through 10.13, 10.16 and 10.17 of the Original
Agreement shall apply to this Amendment, mutatis mutandis.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their respective officers or employees thereunto duly authorized as of the
date first above written.

 

THE PURCHASER:

HENNESSY CAPITAL ACQUISITION CORP.

By:

 

  /s/ Daniel J. Hennessy

    Name: Daniel J. Hennessy     Title:   Chief Executive Officer

THE SPONSOR:

HENNESSY CAPITAL PARTNERS I LLC

By:

 

  /s/ Daniel J. Hennessy

    Name: Daniel J. Hennessy     Title:   Managing Member

Signature Page to Amendment No. 1 to the Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their respective officers or employees thereunto duly authorized as of the
date first above written.

 

THE SELLER: THE TRAXIS GROUP B.V. By:  

  /s/ Dev Kapadia

  Name: Dev Kapadia   Title:   Managing Director

Signature Page to Amendment No. 1 to the Purchase Agreement



--------------------------------------------------------------------------------

Exhibit E

Form of Indemnification Agreement for Seller Board Appointees



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

This Indemnity Agreement (“Agreement”) is made as of                     , 2015
by and between Blue Bird Corporation, a Delaware corporation (the “Company”),
and                     (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. The Second Amended and Restated Certificate of
Incorporation (the “Charter”) of the Company and the Bylaws (the “Bylaws”) of
the Company require the Company to indemnify and advance expenses to its
officers and directors of the Company to the fullest permitted by applicable
law. Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (“DGCL”). The Charter, Bylaws and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification.

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future.

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law, in part to provide
Indemnitee with specific contractual assurance that the protection promised by
the Charter will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of the Charter or any change in the composition
of the Company’s Board of Directors or any acquisition transaction relating to
the Company) and so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
Bylaws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Services to the Company. Indemnitee will serve as a director and/or officer
of the Company and any Enterprise for so long as Indemnitee is duly elected or
appointed and until Indemnitee’s successor is duly elected or appointed or until
Indemnitee tenders his resignation or is terminated. Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event (but
in all cases subject to the last sentence of this Section 1 and Section 18
hereof) the Company shall have no obligation under this Agreement to continue
Indemnitee in such position. This Agreement shall not be deemed an employment
contract between the Company (or any Enterprise) and Indemnitee. Indemnitee
specifically acknowledges that Indemnitee’s employment with the Company (or any
Enterprise), if any, is at will, and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between Indemnitee and the Company (or any
Enterprise), other applicable formal severance policies duly adopted by the
Board, or, with



--------------------------------------------------------------------------------

respect to service as a director or officer of the Company, by the Charter, the
Bylaws and the DGCL. The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as an officer or director
of the Company, as provided in Section 18 hereof.

2. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Affiliate” shall mean a Person who directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Person specified, where the term “control” (including the terms
controlling, controlled by and under common control with) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

(b) “Associate”, when used to indicate a relationship with any Person, shall
mean (i) any corporation or other entity or organization (other than the Company
or a Subsidiary) of which such Person is an officer or partner or is, directly
or indirectly, the Beneficial Owner of ten percent (10%) or more of any class of
equity securities, (ii) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity (other than an Employee Plan Trustee), (iii) any
relative or spouse of such Person, or any relative of such spouse, or (iv) any
officer or director (or member of a similar governing body) of any corporation
or other entity that is an Affiliate of such Person.

(c) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act (as defined below); or, if such Rule 13d-3 shall be
rescinded and there shall be no successor rule or statutory provision thereto,
pursuant to such Rule 13d-3 as in effect on the date hereof; provided, however,
that a Person shall, in any event, also be deemed to be the Beneficial Owner of
any voting securities: (A) of which such Person or any of its Affiliates or
Associates is, directly or indirectly, the Beneficial Owner, or (B) of which
such Person or any of its Affiliates or Associates has (i) the right to acquire
(whether such right is exercisable immediately or only after the passage of
time), pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise, or (ii) sole or shared voting or investment power with respect
thereto pursuant to any agreement, arrangement, understanding, relationship or
otherwise (but shall not be deemed to be the Beneficial Owner of any voting
securities solely by reason of a revocable proxy granted for a particular
meeting of stockholders, pursuant to a public solicitation of proxies for such
meeting, with respect to shares of which neither such Person nor any such
Affiliate or Associate is otherwise deemed the Beneficial Owner), or (C) of
which any other Person is, directly or indirectly, the Beneficial Owner if such
first mentioned Person or any of its Affiliates or Associates acts with such
other Person as a partnership, syndicate or other group pursuant to any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of any shares of capital stock of the Company; and provided
further, however, that (i) no director or officer of the Company, nor any
Associate or Affiliate of any such director or officer, shall, solely by reason
of any or all of such directors and officers acting in their capacities as such,
be deemed for any purposes hereof, to be the Beneficial Owner of any voting
securities of which any other such director or officer (or any Associate or
Affiliate thereof) is the Beneficial Owner and (ii) no trustee of an employee
stock ownership or similar plan of the Company or any Subsidiary (“Employee Plan
Trustee”) or any Associate or Affiliate of any such Trustee, shall, solely by
reason of being an Employee Plan Trustee or Associate or Affiliate of an
Employee Plan Trustee, be deemed for any purposes hereof to be the Beneficial
Owner of any voting securities held by or under any such plan.

(d) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

i. Acquisition of Stock by Third Party. Any Person (as defined below), other
than The Traxis Group B.V., is or becomes the Beneficial Owner (as defined
below), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities unless the change in relative Beneficial Ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;

 

-2-



--------------------------------------------------------------------------------

ii. Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(d)(i),
2(d)(iii) or 2(d)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;

iii. Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

iv. Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

v. Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.

(e) “Corporate Status” describes the status of a person who is or was a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of the Company or of any other Enterprise which such person is or was
serving at the request of the Company.

(f) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(g) “Enterprise” shall mean any Subsidiary of the Company and any other
corporation, limited liability company, partnership, limited partnership,
limited liability partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, trustee, partner, managing member,
fiduciary, employee or agent.

(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(i) “Expenses” shall include all reasonable attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, fax
transmission charges, secretarial services, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of all types customarily incurred in connection with,
or as a result of, prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedeas bond, or other appeal bond or its equivalent, (ii) expenses
incurred in connection with recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
the Indemnitee is ultimately determined to be entitled to such indemnification,
advancement or Expenses or insurance recovery, as

 

-3-



--------------------------------------------------------------------------------

the case may be, and (iii) for purposes of Section 14(d) only, Expenses incurred
by or on behalf of Indemnitee in connection with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement, by litigation or
otherwise.

(j) “Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(k) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that for purposes of Section 2(d), Person
shall exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(l) “Proceeding” shall include any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, arbitration, mediation, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative, regulatory, legislative
or investigative nature, including any appeal from therefrom, in which
Indemnitee was, is or will be involved as a party, potential party, non-party
witness or otherwise by reason of Indemnitee’s Corporate Status, by reason of
any action taken by him or of any inaction on his part while acting in his
Corporate Status, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement,
including one pending on or before the date of this Agreement. If the Indemnitee
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, this shall be considered a Proceeding under this
paragraph.

(m) “Subsidiary” shall mean, in respect of any Person, any corporation,
association, limited liability company, partnership or other business entity of
which more than 50% of the total voting power of shares of capital stock or
other interests (including partnership or membership or limited liability
company interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by (i) such Person,
(ii) such Person and one or more Subsidiaries of such Person or (iii) one or
more Subsidiaries of such Person. Unless otherwise specified, any reference to a
Subsidiary herein shall mean a Subsidiary of the Company.

(n) References to “fines” shall include any excise tax assessed with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of the Company or which imposes duties on,
or involves services by, such director, officer, trustee, partner, managing
member, fiduciary, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as such terms are
referred to in this Agreement and used in the DGCL.

 

-4-



--------------------------------------------------------------------------------

3. Indemnity in Third-Party Proceedings. The Company shall indemnify and hold
harmless Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is made, or is threatened to be made, a party to or a
participant in (as a witness or otherwise) any Proceeding, other than a
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by law against all Expenses, judgments, liabilities, fines,
penalties and amounts paid in settlement (including, without limitation, all
interest, assessments and other charges paid or payable in connection with or in
respect of any of the foregoing) (collectively, “Losses”) actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any action, discovery event, claim, issue or matter therein
or related thereto, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, in addition, had no reasonable cause
to believe that his or her conduct was unlawful. The parties hereto intend that
this Agreement shall provide to the fullest extent permitted by law for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Charter, the Bylaws,
vote of its stockholders or disinterested directors or applicable law.

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify and hold harmless Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 4,
Indemnitee shall be indemnified to the fullest extent permitted by law against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company. If applicable law so
provides, no indemnification for Expenses shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that any court in which the Proceeding was brought or the Delaware Court
(as defined below) shall determine upon application that, despite the
adjudication of liability, Indemnitee is entitled to indemnification.

5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the fullest extent
permitted by law and to the extent that Indemnitee is a party to (or a
participant in) and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, in whole or in part, the
Company shall indemnify and hold harmless Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify and
hold harmless Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter to the fullest extent permitted by law. For purposes of this
Section 5 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by withdrawal or dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by law, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a witness
or otherwise asked to participate in any Proceeding to which Indemnitee is not a
party, he shall be indemnified and held harmless against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

7. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4 or 5 hereof, but in addition
to such Sections, the Company shall indemnify Indemnitee to the fullest extent
permitted by law if Indemnitee is made, or is threatened to be made, a party to
or a participant in any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor) against all Losses actually and
reasonably incurred by or on

 

-5-



--------------------------------------------------------------------------------

behalf of Indemnitee in connection with the Proceeding. The only limitation that
shall exist upon the Company’s obligations pursuant to this Agreement shall be
that the Company shall not be obligated to make any payment to Indemnitee that
is finally determined (under the procedures, and subject to the presumptions,
set forth in this Agreement) to be unlawful.

(b) For purposes of Sections 3, 4, 5, 6 and 7(a) hereof, the meaning of the
phrase “to the fullest extent permitted by law” shall include, but not be
limited to:

i. to the fullest extent authorized or permitted by the provisions of the DGCL
as in effect as of the date of this Agreement that authorize or contemplate
indemnification by agreement; and

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

(c) If (i) Indemnitee is or was affiliated with one or more companies or funds
that has invested in the Company (an “Appointing Stockholder”) and (ii) such
Appointing Stockholder is, or is threatened to be made, a party to or a
participant in any Proceeding based on the Indemnitee’s Corporate Status, the
Appointing Stockholder will be entitled to indemnification hereunder for Losses
and Expenses to the same extent as Indemnitee, and the terms of this Agreement
as they relate to procedures for indemnification of Indemnitee and advancement
of Expenses shall apply to any such indemnification of Appointing Stockholder.
The Company and Indemnitee agree that any Appointing Stockholders are express
third party beneficiaries of the terms of this Section 7(c).

8. Contribution in the Event of Joint Liability.

(a) Whether or not any of the indemnification and hold harmless rights provided
in Sections 3, 4, 5 and 7 hereof are available in respect of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permitted by law, the Company shall pay,
in the first instance, the entire amount of any judgment or settlement of such
Proceeding without requiring Indemnitee to contribute to such payment, and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permitted by law, the
Company shall contribute to the amount of Expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or amounts paid in settlement, as well as any other equitable considerations.
The relative fault of the Company and all officers, directors or employees of
the Company other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.

 

-6-



--------------------------------------------------------------------------------

(c) The Company hereby agrees to fully indemnify and hold harmless Indemnitee
from any claims for contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee.

9. Exclusions. Notwithstanding any other provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnification
payment in connection with any claim made against Indemnitee:

(a) for which payment actually has been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy or
other indemnity provision; provided, that the foregoing shall not affect the
rights of Indemnitee or the Fund Indemnitors set forth in Section 15(d) below;

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

(c) except as otherwise provided in Sections 14(d)-(e) hereof, in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation, (ii) such payment arises in connection with any
mandatory counterclaim or cross-claim or affirmative defense brought or raised
by Indemnitee in any Proceeding (or any part of any Proceeding), or (iii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law; or

(d) to the extent such payment would violate Section 402 of the Sarbanes-Oxley
Act.

10. Advances of Expenses; Defense of Claim.

(a) Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance the Expenses incurred by or on behalf of Indemnitee to the fullest
extent permitted by law in connection with any Proceeding (or any part of any
Proceeding) not initiated by such Indemnitee (other than as set forth in
Sections 14(d) and (e)) within ten (10) business days after the receipt by the
Company of a statement or statements (including, at the request of the Company,
reasonable detail underlying the expenses for which payment is requested)
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured, interest free and
shall be made without regard to Indemnitee’s ability to repay the Expenses and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. In accordance with Sections 14(d) and (e),
advances shall include any and all reasonable Expenses incurred pursuing a
Proceeding to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed. The Indemnitee shall qualify for advances solely upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that the Indemnitee undertakes to repay the amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. This Section 10(a) shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 9 hereof.

(b) The Company will be entitled to participate in the Proceeding at its own
cost and expense.

 

-7-



--------------------------------------------------------------------------------

(c) In the event the Company shall be obligated under this Section 10 hereof to
pay the Expenses of any Proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election so
to do. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently paid or
incurred by Indemnitee with respect to the same Proceeding, provided that
(a) Indemnitee shall have the right to employ his counsel in any such Proceeding
at Indemnitee’s expense; and (b) if (1) the employment of counsel by Indemnitee
has been authorized by the Company, (2) (i) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company (or any
other person or persons included in a joint defense) and Indemnitee in the
conduct of any such defense or (ii) representation by such counsel retained by
the Company would be precluded under the applicable standards of professional
conduct, or (3) the Company shall not, in fact, have employed counsel to assume
the defense of such Proceeding, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company. The Company shall also not be
entitled to assume or to continue to control the defense, and Indemnitee shall
be entitled to assume the defense, of any Proceeding (i) that is brought by or
on behalf of the Company, (ii) as to which Indemnitee shall have reasonably made
the conclusion provided for in (2) above, (iii) that is brought by a
governmental or regulatory agency or (iv) which involves or is reasonably
anticipated to involve criminal claims against Indemnitee or claims other than
for monetary damages.

11. Procedure for Notification and Application for Indemnification.

(a) Indemnitee agrees to notify promptly the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement or otherwise
unless the Company is materially prejudiced by such failure.

(b) Indemnitee shall thereafter deliver to the Company a written application to
indemnify and hold harmless Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
reasonably appropriate. Following such a written application for indemnification
by Indemnitee, the Indemnitee’s entitlement to indemnification shall be
determined according to Section 12(a) hereof.

12. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 11(b) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or (ii) if a Change in Control shall not have occurred, (A) by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, (D) if so directed by the Board, by the
stockholders of the Company, or (E) by a final adjudication by a court of
competent jurisdiction. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) business
days after such determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
Expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the

 

-8-



--------------------------------------------------------------------------------

person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Company promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. If
the Independent Counsel is selected by the Board, the Company shall give written
notice to Indemnitee advising him of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) business days after such written notice of selection shall have
been received, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however , that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 hereof,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within
twenty (20) business days after submission by Indemnitee of a written request
for indemnification pursuant to Section 11(b) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Delaware Court (as defined below) for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a Person selected by the Delaware Court, and the Person with respect
to whom all objections are so resolved or the Person so appointed shall act as
Independent Counsel under Section 12(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 14(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(c) The Company agrees to pay the reasonable fees and expenses of Independent
Counsel and to fully indemnify and hold harmless such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(d) If the Company disputes a portion of the amounts for which indemnification
is requested, the undisputed portion shall be paid and only the disputed portion
withheld pending resolution of any such dispute.

13. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof and the burden of persuasion by clear and convincing evidence to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

 

-9-



--------------------------------------------------------------------------------

(b) If the person, persons or entity empowered or selected under Section 12 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be made in accordance with Section 14; provided, however,
that such thirty (30) day period may be extended for a reasonable time if the
person, persons or entity making the determination with respect to entitlement
to indemnification in good faith requires such additional time (not to exceed 30
days) for the obtaining or evaluating of documentation and/or information
relating thereto or for compliance with applicable advance notice provisions or
delivery of meeting materials in connection with any stockholder or board
meeting; and provided, further, that the foregoing provisions of this
Section 13(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 12(a) of
this Agreement and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at a meeting thereof
to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or any Enterprise, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Company or any Enterprise in the course of their duties, or on
the advice of legal counsel for the Company or any Enterprise or on information
or records given or reports made to the Company or any Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Company or any Enterprise. The
provisions of this Section 13(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement. Whether or
not the foregoing provisions of this Section 13(d) are satisfied, it shall in
any event be presumed that Indemnitee has at all times acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.

(e) The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing members, fiduciary agent or employee of the Company
or any Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.

(f) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

 

-10-



--------------------------------------------------------------------------------

14. Remedies of Indemnitee.

(a) Subject to Section 14(f), in the event that (i) a determination is made
pursuant to Section 12 hereof that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 10 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 12(a) of this Agreement
within thirty (30) days after receipt by the Company of the request for
indemnification (as such time period may extended in accordance with
Section 13(b)), (iv) payment of indemnification is not made pursuant to
Section 5, 6 or the last sentence of Section 12(a) hereof within ten
(10) business days after receipt by the Company of a written request therefor,
(v) payment of indemnification pursuant to Section 3, Section 4 or Section 7
hereof is not made within ten (10) business days after a determination has been
made that Indemnitee is entitled to indemnification, or (vi) in the event that
the Company or any other Person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or legal proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by the Delaware Court (as defined below) to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Except as set forth herein, the provisions of Delaware
law (without regard to its conflict of laws rules) shall apply to any such
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b) If a determination shall have been made pursuant to Section 12(a) hereof
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 14 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any such judicial
procedure or arbitration commenced pursuant to this Section 14, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 14, Indemnitee shall
not be required to reimburse the Company for any advances pursuant to Section 10
hereof until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).

(c) If a determination shall have been made pursuant to Section 12(a) hereof
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 14, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 14 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. It is the intent of the Company that, to the fullest extent permitted
by law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder.

(e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten (10) business days after the Company’s receipt of such written
request) advance such Expenses to Indemnitee, which are incurred by or on behalf
of Indemnitee in connection with any judicial proceeding or arbitration brought
by Indemnitee (i) for indemnification or advancement of Expenses by the Company
or to enforce his rights under, or to recover damages for breach of, this
Agreement or any other indemnification, advancement or contribution agreement or

 

-11-



--------------------------------------------------------------------------------

provision of the Company’s Charter or Bylaws now or hereafter in effect; or
(ii) for recovery or advances under any insurance policy maintained by any
Person for the benefit of Indemnitee. If Indemnitee is not wholly successful on
the underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

15. Non-exclusivity; Survival of Rights; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall be in addition to any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter,
Bylaws, any agreement, a vote of stockholders of the Company or a resolution of
the Board, or otherwise and shall be interpreted independently of, and without
reference to, any other such rights to which Indemnitee may at any time be
entitled. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Charter, Bylaws or this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b) The Company or its Subsidiaries shall be primarily liable for all
indemnification, reimbursements, advancements or similar payments (the
“Indemnity Obligations”) afforded to Indemnitee acting on behalf or at the
request of the Company or any of its Subsidiaries, whether the Indemnity
Obligations are created by law, organizational or constituent documents,
contract (including this Agreement) or otherwise. Notwithstanding the fact that
such Indemnitee’s employer, other than the Company (such persons, together with
its and their heirs, successors and assigns, the “Employer Parties”), may have
concurrent liability to Indemnitee with respect to the Indemnity Obligations,
the Company hereby agrees that in no event shall the Company or any of its
Subsidiaries have any right or claim against any of the Employer Parties for
contribution or have rights of subrogation against any Employer Parties through
Indemnitee for any payment made by the Company or any of its Subsidiaries with
respect to any Indemnity Obligation. In addition, the Company hereby agrees that
in the event that any Employer Parties pay or advance to Indemnitee any amount
with respect to an Indemnity Obligation, the Company will, or will cause its
Subsidiaries to, as applicable, promptly reimburse such Employer Parties for
such payment or advance upon request.

(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or any Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee, agent
or fiduciary under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
such claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

(d) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
Appointing Stockholder or certain of its affiliates

 

-12-



--------------------------------------------------------------------------------

(collectively, the “Fund Indemnitors”). The Company hereby agrees (i) that it is
the indemnitor of first resort (i.e., its obligations to Indemnitee are primary
and any obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary), (ii) that it shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and the
Charter or Bylaws (or any other agreement between the Company and Indemnitee),
without regard to any rights Indemnitee may have against the Fund Indemnitors,
and (iii) that it irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 15(d).

(e) Except as provided in paragraph (d) above, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against the Fund
Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

(f) Except as provided in paragraph (d) above, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable (or
for which advancement is provided) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(g) Except as provided in paragraph (d) above, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.

16. Settlement.

(a) Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent.

(b) The Company or Indemnitee shall not, without the prior written consent of
the other, consent to the entry of any judgment against Indemnitee or enter into
any settlement or compromise which (1) includes an admission of fault of the
other, any non-monetary remedy affecting or obligation of the other, or monetary
loss for which Indemnitee is not wholly indemnified hereunder or (2) with
respect to any Proceeding with respect to which Indemnitee may be or is made a
party, witness or participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee. Neither the Company nor Indemnitee shall unreasonably withhold,
delay or condition its consent to any proposed settlement or compromise under
this Section 16.

17. Insurance. The Company shall obtain and maintain a policy or policies of
director’s and officer’s liability insurance customary for similarly situated
companies in a sufficient amount as determined by the Board, with reputable
insurance companies providing the Indemnitee, other officers of the Company and
members of the

 

-13-



--------------------------------------------------------------------------------

Board with coverage for losses from wrongful acts, and to ensure the Company’s
performance of its indemnification obligations under this Agreement. In all
policies of director and officer liability insurance, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee at least the same rights
and benefits as are accorded to the most favorably insured of the Company’s
officers and directors. The Company shall give prompt notice of the commencement
of such proceeding to the insurers in accordance with the procedures set forth
in the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. Except as set forth in Section 15(d), notwithstanding anything to
the contrary in this Agreement, the Company shall not indemnify or hold harmless
the Indemnitee to the extent the Indemnitee is actually reimbursed from the
proceeds of insurance, and in the event the Company makes any indemnification
payments to the Indemnitee and the Indemnitee is subsequently reimbursed from
the proceeds of insurance, the Indemnitee shall promptly refund such
indemnification payments to the Company to the extent of such insurance
reimbursement.

18. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) six (6) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other Enterprise which Indemnitee served at the request of the Company; or
(b) one (1) year after the final termination of any Proceeding (including any
rights of appeal thereto) then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 14 hereof relating
thereto (including any rights of appeal of any Section 14 Proceeding).

19. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Further, the invalidity or unenforceability of any provision hereof as to either
Indemitee or any Appointing Stockholder or Fund Indemnitor shall in no way
affect the validity or enforceability of any provision hereof as to the others.

20. Enforcement and Binding Effect.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws, any directors and
officers insurance maintained by the Company and applicable law, and shall not
be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder. The Company shall not seek from a court, or agree to, a
“bar order” which would have the effect of prohibiting or limiting the
Indemnitee’s rights to receive advancement of expenses under this Agreement.

 

-14-



--------------------------------------------------------------------------------

(c) The indemnification and advancement of expenses provided by, or granted
pursuant to this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other Enterprise at the Company’s request, and shall inure
to the benefit of Indemnitee and his or her spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.

(d) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertakings in connection therewith.
The Company acknowledges that in the absence of a waiver, a bond or undertaking
may be required of Indemnitee by any court of competent jurisdiction, and the
Company hereby waives any such requirement of such a bond or undertaking.

21. Modification and Waiver. No supplement, modification, termination,
cancellation or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

22. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, or (c) mailed by reputable overnight courier and receipted for by
the party to whom said notice or other communication shall have been directed:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.

(b) If to the Company to:

Blue Bird Corporation

402 Blue Bird Blvd.

Fort Valley, Georgia 31030

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

23. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee in
whole or in part for any reason whatsoever, the Company, to the extent permitted
by applicable law, in lieu of indemnifying Indemnitee, shall contribute to the
amount incurred by or on behalf of Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to

 

-15-



--------------------------------------------------------------------------------

be paid in settlement and/or for Expenses, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is
appropriate to reflect the relative benefits accruing to the Company and
Indemnitee with respect to the events giving rise to such indemnifiable event in
order to reflect (i) the relative benefits received by the Company, and its
directors, officers, employees and agents (other than Indemnitee), and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
indemnifiable event; and (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

24. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) hereof, the Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court “), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
The Corporation Trust Company as its agent in the State of Delaware as such
party’s agent for acceptance of legal process in connection with any such action
or proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

25. Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile, pdf or other electronic document delivery), each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

26. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. In this
Agreement, unless the context otherwise requires: (i) whenever required by the
context, the singular form of nouns, pronouns and verbs shall include the plural
and vice versa; (ii) “including” (and similar correlative terms) means including
without limiting the generality of any description preceding or succeeding such
term and shall be deemed in each case to be followed by the words “without
limitation”; and (iii) the words “herein,” “hereto,” and “hereby” and other
words of similar import in this Agreement shall be deemed in each case to refer
to this Agreement as a whole and not to any particular subdivision of this
Agreement.

[Remainder of this page intentionally left blank.]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

BLUE BIRD CORPORATION    INDEMNITEE By:    By: Name:    Name: Title:    Address:

 

[Signature Page to Indemnity Agreement]